NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CESAR GONZALEZ-PEREZ,                           No.   21-70262

                Petitioner,                     Agency No. A201-603-044

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 13, 2022**
                                 Seattle, Washington

Before: BOGGS,*** HAWKINS, and FORREST, Circuit Judges.

      Cesar Gonzalez-Perez petitions for review from a Board of Immigration

Appeals (BIA) decision denying deferral of removal under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Torture (CAT). We review the factual findings of the BIA, as well as the findings

of the immigration judge (IJ) that the BIA expressly adopted, for substantial

evidence. See Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019). Because

substantial evidence supported the agency’s findings, we deny the petition.1

      An alien is eligible for deferral of removal pursuant to the CAT if he shows

that he is “more likely than not to be tortured” in the country of removal. 8 C.F.R.

§ 1208.17(a); see also id. § 1208.16(c). Accordingly, CAT relief is available if

(1) the alien will more likely than not “be tortured upon return to his homeland,”

Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (citation omitted);

and (2) that suffering is “inflicted by or at the instigation of or with the consent or

acquiescence of a public official acting in an official capacity . . . ,” 8 C.F.R.

§ 208.18(a)(1); see also Garcia-Milian, 755 F.3d at 1033–34.

      Substantial evidence supported the agency’s finding that Gonzalez-Perez is

unlikely to be tortured by the Sinaloa Cartel or its affiliates. He did not claim that

he was subjected to past torture, and he did not show a specific threat of future torture

from these groups.       Though he did present evidence that killings, forced



1
  Gonzalez-Perez also filed an unopposed motion to hold this case in abeyance while
the government evaluates his U-visa application. See 8 U.S.C. §§ 1101(a)(15)(U)(i),
1184(p); 8 C.F.R. § 214.14. We deny the motion, but we do so without addressing
the availability of that form of relief. We also note that Gonzalez-Perez may file a
request to stay removal while the government considers his U-visa application. See
8 U.S.C. § 214.14(c)(1)(ii).

                                           2
disappearances, and torture can occur throughout Mexico, this country-conditions

evidence does not compel the conclusion that he “would face any particular threat

of torture beyond that of which all citizens . . . are at risk.” Dhital v. Mukasey, 532

F.3d 1044, 1051–52 (9th Cir. 2008). “Where [p]etitioners have not shown they are

any more likely to be victims of violence and crimes than the populace as a whole

in Mexico, they have failed to carry their burden [for CAT relief].” Ramirez-Munoz

v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016).

      Substantial evidence also supports the agency’s finding that public officials

were unlikely to acquiesce to future torture against Gonzalez-Perez. For CAT

purposes, government acquiescence occurs when public officials “(1) have

awareness of the [torturous] activity (or consciously close their eyes to the fact it is

going on); and (2) breach their legal responsibility to intervene to prevent the activity

because they are unable or unwilling to oppose it.” Garcia-Milian, 755 F.3d at 1034.

But the general ineffectiveness of officials in preventing torture does not

demonstrate acquiescence, “absent evidence of corruption or other inability or

unwillingness to oppose criminal organizations.” Ibid. And, though country-

conditions evidence about corruption may be relevant to this inquiry, this court has

not found that such evidence compels a finding of government acquiescence unless

it was consistent with additional evidence indicating the “specific circumstances” in

which officials would likely acquiesce to a petitioner’s torture. Xochihua-Jaimes v.



                                           3
Barr, 962 F.3d 1175, 1186 (9th Cir. 2020); see also Madrigal v. Holder, 716 F.3d

499, 510 (9th Cir. 2013) (remanding to BIA, in light of “[v]oluminous evidence” of

government corruption, to consider whether public officials would acquiesce in

torture).   Here, the generalized, countrywide information about government

corruption and participation in torture that Gonzalez-Perez presented is not so

extensive—nor so particularized to Gonzalez-Perez—as to compel the conclusion

that he would likely be tortured with government acquiescence.

       For these reasons, we DENY the petition.




                                        4